United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3777
                                    ___________

Carolyn Lansdown Dickerson,          *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: November 28, 2000
                              Filed: December 14, 2000
                                  ___________

Before BEAM, FAGG, and, LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

      Carolyn Lansdown Dickerson applied for disability insurance benefits in March
1996, alleging disability based on carpal tunnel syndrome, a hernia, asthma, a bone
spur in her right foot, and nerve damage in her back. Following a hearing, an
administrative law judge (ALJ) found that she retained the residual functional capacity
to perform her past relevant work, which Dickerson had described as being performed
at sedentary to light levels. The district court1 affirmed the Commissioner’s decision,

      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
and Dickerson appeals. For reversal, she argues that the Commissioner’s decision is
not supported by substantial evidence on the record as a whole. In particular, she
complains that the ALJ improperly discounted her subjective complaints, failed to
evaluate the combined effect of her impairments, improperly discounted her treating
physician’s opinion, failed to develop the record, and erred in finding that she could
perform her past relevant work. Finding that substantial evidence supports the
Commissioner’s decision, see Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000)
(standard of review), we affirm.

       The ALJ found that, although the medical evidence established severe bilateral
carpal tunnel syndrome, history of a hysterectomy, a hiatal hernia, frontal headaches,
plantar fasciitis (inflammation of supportive soft tissue in foot), and pes cavus (high-
arched foot), Dickerson did not have an impairment or combination of impairments of
listing-level severity. Thus, contrary to Dickerson’s contention, the ALJ considered the
combined effect of her impairments. See Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir.
1994) (where ALJ found claimant did not have impairment or combination of
impairments equaling listing-level impairment and referred to evidence as whole, ALJ
properly considered combined effect of impairments).

      Dickerson’s argument that the ALJ improperly discounted her subjective
complaints fails also, as he evaluated them in accordance with the factors described in
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). Cf. Fenton v. Apfel, 149 F.3d
907, 911-12 (8th Cir. 1998) (claimant not fully credible regarding claimed restrictions
precluding all work activity where, inter alia, multiple impairments were controlled by
medication, claimant did not always follow medical advice, no physician had restricted
him from work, and daily activities had not substantially changed). Likewise, the ALJ
did not err in discounting the assessments of Dickerson’s treating physician: the ALJ
found the assessments internally inconsistent, and not fully supported by the


consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
physician’s own clinical notes and other objective findings. See Haggard v. Apfel, 175
F.3d 591, 595 (8th Cir. 1999) (treating physician’s opinion was not afforded deference
where it was not supported by his own findings or diagnostic data); Cruze v. Chater,
85 F.3d 1320, 1325 (8th Cir. 1996) (where treating physician’s opinions are themselves
inconsistent, they should be accorded less deference).

       Having carefully reviewed the record, we are unpersuaded by Dickerson’s
remaining arguments, which we reject without further discussion. See Nevland v.
Apfel, 204 F.3d 853, 857 (8th Cir. 2000) (claimant has burden to demonstrate inability
to perform past relevant work); Battles v. Shalala, 36 F.3d 43, 45 (8th Cir. 1994)
(ALJ’s duty to develop record is to make adequate investigation under circumstances
of case).

      Accordingly, we affirm. A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-